     Case 19-22153         Doc 35      Filed 07/12/19       Entered 07/12/19 13:20:33            Desc       Page 1
                                                          of 1




      Dated: July 12, 2019
      The following is ORDERED:


                                                               ________________________________________
                                                                             Jennie D. Latta
                                                                  UNITED STATES BANKRUPTCY JUDGE


      ____________________________________________________________



                         UNITED STATES BANKRUPTCY COURT
                              Western District of Tennessee
   In re:                                                                         Case No.: 19−22153
   Marquita Lafaye Bradshaw
   Debtor(s)
                                                                                  Chapter No.: 13




         SUA SPONTE ORDER AND NOTICE OF HEARING TO CONSIDER
            DISMISSAL OF CASE FOR FAILURE TO PAY FILING FEE

     It appearing to the Court that the Debtor has failed to timely pay the case filing fee and/or administrative
fees required by 28 U.S.C. §1930(a)(1) and (b) and Fed. R. Bankr. P. 1006 and that there remains an
outstanding balance due of $310.00 , now therefore,

     Please take notice that a hearing will be conducted on August 8, 2019 at 10:00 A.M. in Courtroom 645
at 200 Jefferson Ave, Memphis, Tennessee .

   If full payment is made prior to the scheduled hearing, it will not be necessary for the Debtor or the
Debtor's attorney to appear for the scheduled hearing.

If the required fees are not paid and the Debtor fails to appear at the scheduled hearing, this case may be
dismissed without further notice.



                                                                                                     poco045.jsp
